DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on July 13, 2021.
Claims 1-7 and 9-13 are currently pending and have been examined.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:



Claims 1-7 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 9 is directed to a method comprising a series of steps; claims 1 and 10 is directed to a system and a non-transitory computer readable medium compromising a series of components. Therefore, the claims are directed to a statutory category. The claims 1, 9, and 10 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of aggregating the procedure information, generating credit information, and providing the credit information of an identified person. The recited steps, as drafted, is process that, under its broadest reasonable interpretation, is a method of mental process, but for the recitation of generic computer components. Other than reciting a “processor” and “memory” nothing in the claim elements preclude the steps from practically being a mental process. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools.  In context of this claim encompass aggregating credit data from a source, generating credit 

Next, the claim is analyzed to determine if it is integrated into a practical application. In particular, the claim recites following additional elements – “memory”, “a processor”, and “terminal devices” to perform the “acquiring” in all steps is recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f)).  
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).


 Next, the claim is analyzed to determine if there are additional claim limitations that 
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the 
(For performing verification checks) performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Dependent claim 2 recites wherein the at least one processor configured to execute the instructions to generate credit information, based on the procedure information and additional information input from an attendant to the person who temporarily comes from abroad. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “processor” and “terminal devices” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 3 recites wherein the procedure information includes information of a tax-free article purchased by the person who temporarily comes from abroad. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 4 recites wherein the at least one processor configured to execute the instructions to generate business- type-based credit information including credit information by business type and common credit information including credit information common to business types. These limitations are also part of the abstract idea identified in claim 1, and the additional element of  “processor” and “terminal devices” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Dependent claim 5 recites wherein at least one processor configured to execute the instructions to generate the credit information, based on the procedure information, the additional information, and a credit rule for generating the credit information from the procedure information and the additional information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” and “terminal devices” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Independent claim 6 recites wherein the additional information is input based on selection performed by the attendant from among options with respect to questions of determined item. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Dependent claim 7 recites wherein the credit information indicates a possibility of bringing, by the person who temporarily comes from abroad, a profit or a disadvantage to an attendant to the person who temporarily comes from abroad. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

  Dependent claims 11, 12, and 13 recites a display that is configured to display the credit information, and a user interface that is configured to allow an operator to add, modify, or delete the credit information and a credit rule that is stored in the credit information providing server device. The claim recites the following additional elements: “display” and “user interface”. The displaying step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra solution activity. Each of the additional limitations in no more than mere instructions to apply the exception using a generic computer component. The courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity).The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Independent claims 9 and 10 recite system and computer-readable storage media 
storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.

      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US2015/0324767), in view of Howe et al (US2016/0086182), further in view of Loock et al (US 2015/0248657), hereinafter Loock.

Regarding Claim 1, 9, and 10 
Walsh, as shown, discloses the following limitations:
acquire, from a plurality of terminal devices, procedure information including information of a procedure performed for a person who temporarily comes from abroad (see at least [0010][0063][0068][0134]. Walsh disclose that receiving, over a network from a merchant apparatus, payment transaction data relating to a payment transaction. The functionality carried out by the modules may be configured in any suitable way in single computing device, or indeed multiple computing devices, located at the transaction processor. The cardholder processing their electronic payment card through a point of sale (POS) apparatus associated with the merchant. The tax refund scheme operates through an existing cooperative network of card-issuing banks, acquirers, merchants and payment processors (plurality of terminal devices) there is increased assurance over the identity of the cardholder who is making the tax refund claim and control over the use of the card.)
aggregate the procedure information acquired from the plurality of the terminal devices (see at least [0011][0012]. Walsh disclose that analyzing the payment transaction data to determine whether the payment transaction is eligible for a tax refund, determining a tax refund value corresponding to the payment transaction.)
Walsh fails to disclose generating credit information indicating a prediction of an economic influence produced by the person who temporarily comes from abroad.
Howe discloses the following limitations:
generate, based on the aggregated procedure information, credit information indicating a prediction of an economic influence produced by the person who temporarily comes from abroad; (see at least [0047][0048], and [0057]. The personally identifiable information in the travel addenda, GDS, or BSP information, and matches it to the cardholder name or PII on file with the issuer, or on file with cohabiter data sources in reference about people known to be living with the cardholder, verifying that travel transaction is likely to be legitimate. Conversely, if the personally identifiable information does not match with the cardholder or people known to be living with the cardholder, the payment network 2000 flags the transaction as potentially fraudulent and alerts the fraud investigation department at the payment network.
Travel fraud identification engine 2110 is the structure that receives the transaction information from the acquirer, analyzes the transaction information, and flags a transaction as legitimate or fraudulent where appropriate)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to generate credit information indicating a prediction of an economic influence produced by the person who temporarily comes from abroad because doing so would efficiently verify that transactions are legitimate so that the travel purchase transaction involves the cardholder.
However, combination of Walsh and Howe fail to disclose "when a new procedure is performed, provide, based on information identifying the person who temporarily comes from abroad, the credit information as information for deciding whether or not to execute the new procedure" and "wherein the procedure information includes the information identifying the person who temporarily comes from abroad, product information for a product that the person tries to purchase and purchase information that the person purchased the product prior to the new procedure,"
Loock discloses the following limitation:
 when acquiring a new procedure (see at least [0044][0056],and [0060].  Loock disclose that the cardholder may provide such data items as: name, address, country of residence, citizenship, contact details, and details of the card. 
The merchant may carry out appropriate checks to determine that the cardholder is, in principle, eligible to reclaim VAT that will be paid on the purchase. For this, the merchant may check the cardholder's passport and travel details such as airline tickets to validate that the cardholder is indeed an overseas traveller thereby providing an element of fraud prevention.  The merchant identifies the purchased goods as being eligible for a tax refund. This may be through the entry of a suitable merchant category code (MCC) into the payment transaction data structure. The merchant may add a further level of product detail in the form of “SKU level” data (SKU: ‘stock keeping unit’) which would list the specific product being purchased and therefore identify it as being an eligible product type for a VAT refund or otherwise. The merchant calculates the tax value of the purchase and generates a tax value. 
The transaction processor may leverage the information stored in the knowledge base to cross reference the cardholder identified in the transaction with the cardholders to determine new procedure.)


Regarding Claim 2
Howe, as shown, discloses the following limitations:
The credit information providing server device according to claim 1, wherein the at least one processor configured to execute the instructions to generate credit information, based on the procedure information and additional information input from an attendant to the person who temporarily comes from abroad (see at least [0060]. Howe discloses that the personal identification analyzer is a structure configured to analyze the extracted addenda, GDS, or BSP information of a financial transaction to determine whether personally identifiable information found within the extracted addenda, GDS, or BSP information relates to the cardholder. For example, the personal identification analyzer 2116 may determine that a frequent flier number within the extracted information is the cardholder's frequent flier number. In some instances, the personal identification analyzer may determine that a frequent flier number found in a transaction is not a cardholder. In such instances, the personal identification analyzer may reference a cohabiter identifier)

Regarding Claim 4

The credit information providing server device according to claim 1, wherein the at least one processor configured to execute the instructions to generate business-type-based credit information including credit information by business type and common credit information including credit information common to business types (see at least [0065]. Howe discloses that the merchant  may carry out appropriate checks to determine that the cardholder is, in principle, eligible to reclaim VAT that will be paid on the purchase (duty free shop). For this, the merchant may check the cardholder's passport and travel details such as airline tickets to validate that the cardholder is indeed an overseas traveller thereby providing an element of fraud prevention. The process of identifying, from the payment transaction data structure , whether the goods are tax refund eligible in this embodiment involves the transaction processor  reading a merchant category code (MCC) field, as illustrated at . As mentioned, this information indicates the type of goods that the merchant sells or, alternatively, a plurality of MCCs may apply to a single merchant (for example if the merchant is a department store) in which case the MCC may indicate the type of goods sold in a particular department, concession or other store sub-division.)

Regarding Claim 5
Howe, as shown, discloses the following limitations: 
The credit information providing server device according to claim 2, wherein at least one processor configured to execute the instructions to generate the credit information, based on the procedure information, the additional information, and a (see at least [0057] and [0074]. Howe discloses that travel fraud identification engine 2110 is the structure that receives the transaction information from the acquirer, analyzes the transaction information, and flags a transaction as legitimate or fraudulent where appropriate. Travel fraud identification engine 2110 may further comprise: a travel addenda analyzer 2112, a third party data validator 2114, a personal identification analyzer.
 If the personal identification information matches the cardholder, as determined by the personal identification analyzer 2116 at decision block 3050, and the process continues at block 3080. In some embodiments, the personal identification analyzer 2116 uses the Primary Account Number or other cardholder identifier to retrieve a cardholder record from the cardholder database 2220. The cardholder record may contain personally identifiable information that can verify the identity of the cardholder)

Regarding Claim 7
Howe, as shown, discloses the following limitations: 
The credit information providing server device according to claim 1, wherein the credit information indicates a possibility of bringing, by the person who temporarily comes from abroad, a profit or a disadvantage to an attendant to the person who temporarily comes from abroad  (see at least [0076][0077][0078] and [0048]. Howe discloses that when the personal identification information does not match a known cohabiter, the system determines that the cardholder did not likely participate in the payment card transaction. Personal identification analyzer flags the transaction as potentially fraudulent at block, and the process continues at block. At block, the transaction is flagged as legitimate. The process continues at block. 
 During the clearing process, payment network uses the personally identifiable information in the travel addenda, GDS, or BSP information, and matches it to the cardholder name or PII on file with the issuer, or on file with cohabiter data sources in reference about people known to be living with the cardholder, verifying that travel transaction is likely to be legitimate. Conversely, if the personally identifiable information does not match with the cardholder or people known to be living with the cardholder, the payment network flags the transaction as potentially fraudulent)

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US2015/0324767), in view of Howe et al (US2016/0086182), further in view of Sanbe (US 2019/0378218), hereinafter Sanbe.
Regarding claim 3
Walsh and Howe fail to disclose that the procedure information includes information of a tax-free article purchased by the person.
Sanbe discloses the following limitation:
The credit information providing server device according to claim 1, wherein the procedure information includes information of a tax-free article purchased by the person who temporarily comes from abroad. (see at least [0015].  The electronic receipt information includes a tax-free classification code for each sales object included in the electronic receipt information. The apparatus receives passport information of the customer. The apparatus determines, based on the tax-free classification code and the passport information, tax-exempt objects purchased in the stores in the group during the predetermined period).
 It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified the procedure information includes information of a tax-free article purchased by the person because it is required to check personal information of purchaser including tax exemption items to make sure purchaser do not resell it to a third purchaser for export.

Regarding claim 6
Walsh and Howe fail to disclose that the additional information is input based on selection performed by the attendant from among options with respect to questions of determined items.
Sanbe discloses the following limitation:
The credit information providing server device according to claim 2, wherein the additional information is input based on selection performed by the attendant from among options with respect to questions of determined items. (see at least [0060].  The various information is, for example, information such as the date and time when the customer enters Japan (or the relevant tax-jurisdiction) or the status of residence. FIG. 10B illustrates a screen G2 displayed by the process of S67. In FIG. 10B, the control unit 600 displays a various-information input portion G21, a return key G22, a creation key G23, and a transmission key G24 on the screen G2. The operator inputs various information in the input portion G21. Then, the operator operates any one of the return key G22, the creation key G23, and the transmission key G24).

Claims 11, 12 ,and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US2015/0324767), in view of Howe et al (US2016/0086182), further in view of Takeda (US 2017/0083969), hereinafter Takeda.
Regarding claims 11, 12, and 13
Walsh and Howe fail to disclose that display the credit information, and a user interface that is configured to allow an operator to add, modify, or delete the credit information.
Takeda discloses the following limitation:
The credit information providing server device according to claim 1, further comprising: a display that is configured to display the credit information, and a user interface that is configured to allow an operator to add, modify, or delete the credit information and a credit rule that is stored in the credit information providing server device. (see at least [0034][0057-[0060].  The user interface is configured to accept input of use request information for requesting to use a set of  information included in the response information provided by the information providing device; a control device connectable to the database and configured to create recommendation information with a set of commercial information extracted from the plurality of sets of commercial information, a user interface capable of accepting input of information, an administrator interface capable of accepting input of information, and a display device capable of displaying the recommendation information]


Response to Arguments
Applicant's argument regarding Claim Objections on July 13, 2021 has been moot. The claims have been amended to address the objection presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection.
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed on July 12, 2021 have been fully considered but they are not persuasive.
In response to the argument that the amended claim 1 is not directed to the abstract because the claimed feature is not practically performed in the human mind, at least because it requires a processor configured to determine whether or not to execute a new procedure to one of the plurality of terminal devices based on aggregated procedure information from the plurality of terminal devices, and identifying the person who temporarily came from abroad and their credit information, which includes "product information for a product that the person tries to purchase and purchase information that the person purchased the product prior to the new procedure." (Applicant Response p. 10). It is respectfully disagreed. The argument that the idea of " "acquire, from a plurality of terminal devices, procedure information including information of a procedure performed for a person who temporarily comes from abroad; aggregate the procedure information acquired from the plurality of the terminal devices; generate, based on the aggregated procedure information, credit information indicating a prediction of an 
Applicant further argued that the claimed invention is a practical application because “the claims are wholly integrated into the practical application of providing a credit information providing server device that utilizes a processor configured to 
acquire, generate, and aggregate credit information from a plurality of terminal devices and determine, based on credit information from a new procedure, whether or not to execute the new procedure to one of the plurality of the terminal devices in order to 
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application 
or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).

Applicant’s arguments regarding claim rejection 35 USC § 103 filed on July 13, 2021 with respect to claims 1-7 and 9-13 through have been fully considered but they are not persuasive because arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner, Olabode Akintola can be reached on 571-272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.C./Examiner, Art Unit 3698
                                                                                                                                                               /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691